 



Exhibit 10.2
ADMINISTRATIVE SERVICES AGREEMENT
     This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is dated as of
April 30, 2008 by and between Whiting Oil and Gas Corporation, a Delaware
corporation, (the “Company”), and Whiting USA Trust I, a statutory trust formed
under the laws of the State of Delaware (the “Trust”).
     WHEREAS, pursuant to a Conveyance of Net Profits Interest of even date
herewith (the “Conveyance”), the Company and Equity Oil Company, an Affiliate of
the Company, have conveyed to the Trust a net profits interest in certain oil
and gas properties (the “Net Profits Interest”);
     WHEREAS, in connection with the conveyance of the Net Profits Interest, the
Company has agreed to provide certain administrative services for the Trust in
exchange for an administrative services fee as described herein.
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intended to be legally
bound hereby, it is agreed as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
     As used in this Agreement, the following terms have the respective meanings
set forth below or set forth in the Sections referred to below:
     “Administrative Services Fee” has the meaning set forth in Section 3.01.
     “Affiliate” means with respect to a specified person, any person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified person. As used in this definition, the term “control” (and
the correlative terms “controlling,” “controlled by,” and “under common
control”) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning set forth in the introductory paragraph.
     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York or Denver,
Colorado are authorized or obligated by law or executive order to close.
     “Company” has the meaning set forth in the introductory paragraph.
     “Conveyance” has the meaning set forth in the recitals.
     “External Expenses” means the actual out-of-pocket fees, costs and expenses
incurred by the Company in connection with the provision of the Services.

 



--------------------------------------------------------------------------------



 



     “Force Majeure” shall mean any cause beyond the reasonable control of the
Company, including the following causes: acts of God, strikes, lockouts, acts of
the public enemy, wars or warlike action (whether actual or impending), arrests
and other restraints of government (civil or military), blockades, embargoes,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
sabotage, tornadoes, named tropical storms and hurricanes, and floods, civil
disturbances, terrorism, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority,
any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.
     “Net Profits Interest” has the meaning set forth in the recitals.
     “person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.
     “Services” has the meaning set forth in Section 2.01.
     “Termination Date” has the meaning assigned to such term in the Conveyance.
     “Trust” has the meaning set forth in the introductory paragraph.
     “Trust Agreement” means that certain Amended and Restated Trust Agreement
of even date herewith among the Company, the Trustee and Wilmington Trust
Company, as the same may be amended from time to time.
     “Trustee” means The Bank of New York Trust Company, N.A.
     Section 1.02 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation;” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE II
SERVICES
     Section 2.01 Services. Subject to the terms of this Agreement and in
exchange for the payment described in Section 3.01, the Company hereby agrees to
provide the Trust with such accounting, bookkeeping and informational services
as are necessary to comply with Article III of the Conveyance and such other
administrative services of similar character and scope to the foregoing that the
Trustee may reasonably request the Company to provide during the term of this
Agreement (the “Services”).

2



--------------------------------------------------------------------------------



 



     Section 2.02 Performance of Services by Others. The parties hereby agree
that in discharging the Company’s obligations under this Agreement, the Company
may, in its sole discretion, engage any other person, including its Affiliates,
to perform the Services (or any part of the Services) on its behalf and that the
performance of the Services (or any part of the Services) by any such person
shall be treated as if the Company performed such Services itself.
Notwithstanding the foregoing, nothing contained herein shall relieve the
Company of its obligations hereunder.
     Section 2.03 Intellectual Property. Any (i) inventions, whether patentable
or not, developed or invented, or (ii) copyrightable material (and the
intangible rights of copyright therein) developed, in each case by the Company,
its Affiliates or its or their employees in connection with the performance of
the Services shall be the property of the Company; provided, however, that the
Trust shall be granted an irrevocable, royalty-free, non-exclusive and
non-transferable right and license to use such inventions or material; and
provided further, however, that the Trust shall only be granted such a right and
license to the extent such grant does not conflict with, or result in a breach,
default, or violation of a right or license to use such inventions or material
granted to the Company by any person other than an Affiliate of the Company.
Notwithstanding the foregoing, the Company will use all commercially reasonable
efforts to grant such right and license to the Trust.
     Section 2.04 Independent Status. It is expressly acknowledged by the
parties hereto that each party is an “independent contractor” and nothing in
this Agreement is intended nor shall be construed to create an employer/employee
relationship, or a joint venture or partnership relationship, or to allow any
party to exercise control or direction over the other party. Except as required
in connection with the performance of the Services, neither the Company nor any
agent, employee, servant, contractor or subcontractor of the Company or any of
its Affiliates shall have the authority to bind the Trust to any contract or
arrangement. Neither the Trust nor the Trustee shall be liable for the salary,
wages or benefits, including workers’ compensation insurance and unemployment
insurance, of any employee, agent, servant, contractor or subcontractor of the
Company or its Affiliates by virtue of this Agreement.
     Section 2.05 Warranties; Limitation of Liability. The Company will use
commercially reasonable efforts to provide the Services in a good and
workmanlike manner in accordance with the sound and prudent practices of
providers of similar services. EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
THE COMPANY MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES.
IN NO EVENT WILL THE COMPANY OR ANY OF ITS AFFILIATES BE LIABLE TO ANY OF THE
PERSONS RECEIVING ANY SERVICES OR TO ANY OTHER PERSON FOR ANY EXEMPLARY,
PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE, REGARDLESS OF
WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A PERSON THAT IS NOT A PARTY TO THIS

3



--------------------------------------------------------------------------------



 



     AGREEMENT. THE PROVISIONS OF THIS SECTION 2.05 WILL SURVIVE TERMINATION OF
THIS AGREEMENT.
     Section 2.06 Disputes. Should there be a dispute over the nature or quality
of the Services or the calculation or allocation of the Administrative Services
Fee, the Company and the Trustee, on behalf of the Trust, shall first attempt to
resolve such dispute, acting diligently and in good faith, using the past
practices of the Company and the Trustee as guidelines for such resolution. If
the Company and the Trustee are unable to resolve any such dispute within thirty
days, or such additional time as may be reasonable under the circumstances, the
dispute shall be resolved by arbitration in accordance with the provisions of
Article XI of the Trust Agreement. The provisions of this Section 2.06 will
survive termination of this Agreement.
ARTICLE III
ADMINISTRATIVE SERVICES FEE
     Section 3.01 Administrative Services Fee. The Trust shall pay to the
Company in immediately available funds, on or before the 60th day following each
calendar quarter, an administrative services fee of $50,000 (the “Administrative
Services Fee”). In the event that this Agreement is terminated during a calendar
quarter pursuant to Section 5.01, the amount of the Administrative Services Fee
for such calendar quarter shall be based upon the pro rata portion of the
Administrative Services Fee that shall have accrued during such quarter up to
and including the date of termination of this Agreement. In addition to the
Administrative Services Fee, the Trust shall reimburse the Company on or before
the 60th day following each calendar quarter for all reasonable and necessary
External Expenses associated with the provision of Services in the preceding
quarter as set forth in a reasonably detailed invoice provided by the Company to
the Trust on or before the 50th day following each calendar quarter, but only to
the extent that the Company certifies to the Trustee that the Company was unable
to perform the Services in the ordinary course of its business for which it
incurred the External Expenses.
     Section 3.02 Set-Off. In the event that the Company owes the Trust a sum
certain in an uncontested amount under any other agreement, then any such
amounts may, in the sole discretion of the Company, be aggregated and the Trust
and the Company shall discharge their obligations by netting those amounts
against any amounts owed by the Trust to the Company under this Agreement.
ARTICLE IV
FORCE MAJEURE
     Section 4.01 Force Majeure. The Company’s obligation under this Agreement
shall be excused when and to the extent its performance of that obligation is
prevented due to Force Majeure. The Company shall promptly notify the Trustee
that it is prevented from performing its obligations by reason of Force Majeure
and shall exercise due diligence to end its inability to perform as promptly as
practicable. Notwithstanding the foregoing, the Company shall not be required to
settle any strike, lockout or other labor dispute in which it or any of its
Affiliates may be involved.

4



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     Section 5.01 Term and Termination. This Agreement shall become effective on
the date of this Agreement and shall continue until the Termination Date unless
earlier terminated by mutual agreement of the parties to this Agreement. Upon
termination of this Agreement in accordance with this Section 5.01, all rights
and obligations under this Agreement shall cease except for (i) obligations that
expressly survive termination of this Agreement, (ii) liabilities and
obligations that have accrued prior to such termination, including the
obligation to pay any amounts that have become due and payable prior to such
termination, and (iii) the obligation to pay any portion of the Administrative
Services Fee that has accrued prior to such termination, even if such portion
has not become due and payable at the time of termination.
     Section 5.02 Notice. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by facsimile, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:
     (a) if to the Trust or the Trustee, to:
Whiting USA Trust I
c/o The Bank of New York Trust Company, N.A.
919 Congress Avenue, Suite 500
Austin, Texas 78701
Attention: Mike J. Ulrich
Facsimile No.: (512) 236-9275
with a copy to:
Bracewell & Giuliani LLP
111 Congress Avenue, Suite 2300
Austin, Texas 78701
Attention: Tom Adkins
Facsimile No.: (512) 479-3940
if to the Company, to:
Whiting Petroleum Corporation
1700 Broadway, Suite 2300
Denver, Colorado 80290-2300
Attention: Michael J. Stevens
Facsimile No.: (303) 390-5590

5



--------------------------------------------------------------------------------



 



with a copy to:
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202-5306
Attention: Benjamin F. Garmer, III
Facsimile No.: (414) 297-4900
or to such other address as such person may have furnished to the other persons
identified in this Section 5.02 in writing in accordance herewith.
     Section 5.03 Entire Agreement, Supersedure. This Agreement constitutes the
entire agreement of the parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether written or oral, relating
to the matters contained herein.
     Section 5.04 Effect of Waiver or Consent. Except as otherwise provided in
this Agreement, a waiver or consent, express or implied, to or of any breach or
default by any party in the performance by that party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that party of the same or any other obligations of that
party under this Agreement.
     Section 5.05 Amendment or Modification. This Agreement may be amended or
modified from time to time only by a written instrument executed by each of the
parties to this Agreement.
     Section 5.06 Assignment. Except as provided in Section 2.02, no party to
this Agreement shall have the right to assign its rights or obligations under
this Agreement without the consent of the other party to this Agreement.
     Section 5.07 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.
     Section 5.08 Severability. If any provision of this Agreement or the
application thereof to any party to this Agreement or circumstance shall be held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other party to this Agreement or circumstances
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.
     Section 5.09 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

6



--------------------------------------------------------------------------------



 



     Section 5.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  WHITING OIL AND GAS CORPORATION    
 
           
 
  By:
Name:   /s/ Michael J. Stevens
 
Michael J. Stevens    
 
  Title:   Vice President and Chief Financial Officer    
 
                WHITING USA TRUST I    
 
           
 
  By:   The Bank of New York Trust Company, N.A., not in its individual capacity
but solely as trustee    
 
           
 
  By:   /s/ Mike J. Ulrich    
 
           
 
  Name:   Mike J. Ulrich    
 
  Title:   Vice President    

8